Citation Nr: 0844304	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-01 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an anxiety disorder, to 
include panic attacks without agoraphobia. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1969 to November 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).   

In July 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.

The Board notes that, during to his July 2008 hearing, the 
veteran withdrew the issues of entitlement to service 
connection for hearing loss, tinnitus, and PTSD.  Therefore, 
the remaining issue on appeal is accurately reflected on the 
cover page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for an anxiety 
disorder, variably diagnosed as a panic disorder without 
agoraphobia, which he maintains first manifested while on 
active duty.  

After reviewing the veteran's claims folder and giving 
careful consideration to the veteran's recent hearing 
testimony, the Board concludes that additional development is 
necessary.  The veteran was afforded a VA examination 
regarding his current psychological disorder in August 2005; 
the examiner provided a diagnosis of panic disorder without 
agoraphobia.  Notably, the veteran's claims file was not 
available for review and a nexus opinion was not provided at 
that time.  
In April 2006, the same examiner was asked to determine 
whether the veteran's previous psychological diagnosis of 
panic disorder without agoraphobia was related to his active 
military service.  The VA examiner, in a two-page addendum 
referencing only the veteran's SMR's and a single stressor 
statement, rendered a negative opinion with respect to nexus, 
stating that the disorder was less likely than not the result 
of military service.  No rationale or basis for this opinion 
was provided. 

The veteran alleges the examinations are inadequate because 
the examiner did not have all relevant evidence before him 
when rendering his opinion. See Transcript of Hearing, pp. 2-
3, 17-18.  The Board agrees with this assertion.  

While it is evident that the examiner did not have the claims 
file for review in August 2005, it is still unclear whether 
he had the complete claims file before him at the time of his 
last review, in April 2006.  It is noteworthy that the VAMC 
mental health notes from February 2002 through October 2005 
were never referenced as part of his examination of the 
veteran.  In fact, it appears that those particular medical 
records were requested by the RO and added to the claims 
folder after the VA examiner issued his addendum to the 
examination in April 2006.  These medical records contain 
numerous psychiatric evaluations and clinical notes; 
moreover, they attest to continued and past treatment for an 
anxiety disorder.  It is paramount that such records are also 
considered as part of any medical opinion rendered on the 
issue of service connection.  

The claims file also shows a request for VA outpatient 
treatment records from 1985 to 2001; those records have been 
associated with the claims file and it appears that the VA 
examiner reviewed those records in rendering his August 2005 
and April 2006 opinions.  However, the veteran and his 
representative adamantly contend that the veteran sought 
psychiatric treatment from the VAMC, San Francisco, 
California, in the 1970's, shortly after separation from 
service.  Those records are not part of the current claims 
file, and they must be obtained if available. 

Based on the foregoing, the Board concludes that the full 
record was note available to the examiner prior to the issue 
of opinion of April 2006.  Thus, the examiner's opinion may 
be premised on incorrect and missing factual information and 
therefore cannot support a decision here. See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Indeed, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Given the 
inadequate evidence upon which the current medical opinion is 
based, the existence of in-service mental health treatment, 
post-service findings of a current anxiety disorder, the 
veteran's own assertions as to a relationship between the 
two, and the absence of any current adequate medical opinion 
on the question of nexus, the Board finds that further 
examination and medical opinion is needed to resolve the 
claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available treatment records 
from the VAMC in San Francisco, 
California.  The veteran claims treatment 
from this facility beginning in 
approximately 1970; therefore, an 
appropriate search should be conducted 
from 1970 and forward.   

2.  After all available records are 
associated with the claims file, schedule 
the veteran for a VA examination. The 
claims file should be provided to the 
physician for review, and the examiner 
should note that it has been reviewed.

After reviewing the file, the physician 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran has a current psychiatric 
disability, to include an anxiety 
disorder, variably claimed as a panic 
disorder without agoraphobia.  If so, an 
opinion should be provided as to whether 
it is at least as likely as not that any 
psychiatric disability had its onset 
during service (1969-1972), or is 
otherwise related service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




